Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered September 11, 1986, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the factual admissions which he made during the plea allocution were sufficient to establish the elements of the crime (see, People v Lopez, 71 NY2d 662). Furthermore, the court did not err in denying the defendant’s motion to withdraw his plea. Such a decision rests within the sound discretion of the sentencing court (see, People v Brown, 142 AD2d 683). The plea allocution reveals that the defendant knowingly and voluntarily pleaded guilty and expressed satisfaction with the representation provided by his attorney (see, People v Harris, *58961 NY2d 9). The evidence elicited at the hearing on the defendant’s motion failed to support his claim that he was coerced into pleading guilty. Thompson, J. P., Brown, Balletta and Miller, JJ., concur.